DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-12 are cancelled.  Claims 13-32 are pending in the instant application.  


Priority
This application is US national stage of international application PCT/EP2020/076823, which has an international filing date of September 25, 2020 and which claims priority to EP 19199657.8, filed in Europe on September 25, 2019.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 08/14/2022, 02/18/2022, 01/12/2022, 04/05/2021, 04/03/2021, and 12/26/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 13 contains a phrase “a catalytic fixed bed having a volume V”.  However, the “volume V” is not defined in the claim.   
In addition, claim 13 contains a phrase “the support structure is catalytically inert”.   However, it is not clear how the term “catalytically inert” is defined because claim 13 does not define the reaction(s) which the catalyst is used for. 
Claims 14-32 depending on claim 13 are rejected accordingly.  



Conclusions
Claims 13-32 are rejected.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731